Order entered July 23, 2013




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-12-00529-CR

                          THE STATE OF TEXAS, Appellant

                                            V.

                              KAWANNA THAPA, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. F10-50956-K

                                        ORDER
      Before the Court is the State’s June 17, 2013 motion to publish. We DENY the motion.


                                                  /s/   JIM MOSELEY
                                                        JUSTICE